DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of group I in the reply filed on 9/01/2021 is acknowledged.  The traversal is on the ground(s) that the claims require a combination of enzymes of BSIWI and HPY188I or HPY99I (p. 1).  This is not found persuasive because the claims require BSIWI as taught by Hindson (97, 100-101, 200 and table 1) and one of HPY188I or HPY99I (HPY99I 97, 100-101, 200 and table 1).  Furthermore the inventive concept is taught by the 35 USC 103 rejection below. Therefore the restriction has been maintained.  
The requirement is still deemed proper and is therefore made FINAL.
Claims 1-7 are pending.  Claims 5-7 have been withdrawn as being drawn to a nonelected invention
An action on the merits for claims 1-4 are set forth below. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hindson et al. (US Patent Application Publication 2012/0252015 10/4/2012 as cited on the IDS). 
With regard to claim 1, Hindson discloses a method for detecting and determining methylation using restriction enzymes in the TERT promoter (para 100-101, 108, 395, table 1).  Hindson teaches obtaining a portion of a TERT promoter, digesting with a restriction enzyme and determining the presences of the fragments to detect methylated CpG (para 100-101, 108, 395, table 1).  Hindson teaches that restriction enzymes can include a first and a second restriction enzyme 
With regard to claim 2, Hindson et al. teaches a method of obtaining nucleic acids from a tissue and subjected the nucleic acids to bisulfite conversion (para 89, 93).
With regard to claim 3, Hindson et al. teaches that the polynucleotides used can be a promoter sequences and that this sequence can be part of the TERT genes (para 108 and 183).  As Hindson et al. teaches the detection of the entire promoter region for restriction enzyme methylation fragment analysis, this region would include all of the nucleic acids in the promoter region including -483 to -541 bp.  
With regard to claim 4, Hindson et al. teaches a method of using tissue from a sample with cancer (para 102 and 394). 

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE D SALMON whose telephone number is (571)272-3316. The examiner can normally be reached 9-530.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 5712720731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KATHERINE D SALMON/             Primary Examiner, Art Unit 1634